Exhibit 10.2

 

AMENDMENT NO. 3 TO
RESTATED LICENSE AGREEMENT

 

THIS AMENDMENT NO. 3 TO THE RESTATED LICENSE AGREEMENT (this “Amendment”), is
made and entered into on the 3rd day of April, 2013, between Cherokee Inc.,
(“Licensor”), and Target General Merchandise , Inc. (“TGMI”), with reference to
the following facts:

 

WHEREAS, the Parties entered into a Restated License Agreement, dated as of
February 1, 2008, and amended as of December 1, 2011 and January 29, 2013 (as
amended, the “Restated Agreement”); and

 

WHEREAS, the Parties desire to amend the Restated Agreement on the terms and
conditions contained herein.

 

NOW THEREFORE, the Parties hereto agree as follows:

 

1.             The following text is added to the end of Section 3.a, Payments.

 

Notwithstanding the foregoing, with regards to adult merchandise bearing the
Trademark (“Adult Merchandise”), for the Fiscal Year commencing February 1, 2014
and every Fiscal Year thereafter during the Term. Licensee shall pay to Licensor
as a Royalty an amount equal to two percent (2%) of Licensee’s Net Sales of
Adult Merchandise sold on Target.com during such Fiscal Year.

 

2.             Except as amended hereby, the Restated Agreement remains in full
force and effect.

 

IN WITNESS WHEREOF, each of the parties has executed this Amendment on the date
first written above.

 

 

Target General Merchandise, Inc.

Cherokee Inc.

 

 

 

 

By:

/s/ Patricia M. Adams

 

By:

/s/ Henry Stupp

 

 

 

 

Patricia M. Adams

Henry Stupp

Senior Vice President

Chief Executive Officer

 

 

TL # 1484367 -004/03/2033

Henry Stupp

 

 

 

Licensee

 

Licensor

 

--------------------------------------------------------------------------------